PER CURIAM.
This is an appeal from a summary final judgment denying coverage under a title insurance policy. The complaint contained two counts sounding in breach of contract and a third for negligent misrepresentation in tort.
We affirm that aspect of the judgment denying recovery in tort. AFM Corp. v. Southern Bell Tel. & Tel. Co. Inc., 515 So.2d 180 (Fla.1987). See also First American Title Ins. Co., Inc. v. First Title Svc. Co. of the Florida Keys Inc., 457 So.2d 467 (Fla.1984). And see Erskine Florida Properties, Inc. v. First American Title *264Ins. Co. of St. Lucie County, Inc., 557 So.2d 859 (Fla.1989).
The trial court disposed of appellant's claims for breach of contract with the following recital:
The title insurance contract between the Plaintiff and the FUND specifically-excepted from coverage the matters complained of herein by the Plaintiff. As such, the Plaintiff is not entitled to recover from the FUND for damages arising as a result of such matters. Lawyer’s Title Guaranty Fund v. Milgo Electronics, 318 So.2d 416 (Fla. 3rd DCA 1975).
We disagree, finding that there are genuine material issues of fact not properly disposed of by summary judgment. One such issue concerns the actual ownership of lot E, the parcel of real estate which is the subject matter of the title insurance policy under which appellant claims coverage.
REVERSED AND REMANDED.
HERSEY, GUNTHER and STONE, JJ., concur.